Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are presented. 
Allowable Subject Matter
Claims 1-28 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was discussed/given in an interview with Applicant’s representative Mr. Puya Partow-Navid initiated on 06/03/2022. 
In the claims, the following changes are further made to After-Final Claim Amendments dated 05/31/2022:

1.	(Currently Amended)  A method for processing an image by an image classification model, comprising:
locating a subject and an object of a subject-object interaction in the image;
determining a scene context indicating a type of location where the subject-object interaction occurs;
determining, for classification of the subject-object interaction, relative weights of the subject, the object, and the scene context based on whether a subject-object context associated with the subject-object interaction corresponds to scene context; and 
classifying the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the scene context, the weighted representation of each of the subject, the object, and the scene context being based on respective relative weights of the subject, the object, and the scene context.

8.	(Currently Amended)  An apparatus for processing an image by an image classification model, comprising:
	a memory; and 
	at least one processor coupled to the memory, the at least one processor configured:
	to locate a subject and an object of a subject-object interaction in the image;
	to determine a scene context indicating a type of location where the subject-object interaction occurs;
	to determine, for classification of the subject-object interaction, relative weights of the subject, the object, and the scene context based on whether a subject-object context associated with the subject-object interaction corresponds to scene context; and 
	to classify the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the scene context, the weighted representation of each of the subject, the object, and the scene context being based on respective relative weights of the subject, the object, and the scene context.
15.	(Currently Amended)  An apparatus for processing an image by an image classification model, comprising:
means for locating a subject and an object of a subject-object interaction in the image;
means for determining a scene context indicating a type of location where the subject-object interaction occurs;
means for determining, for classification of the subject-object interaction, relative weights of the subject, the object, and the scene context based on whether a subject-object context associated with the subject-object interaction corresponds to scene context; and 
means for classifying the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the scene context, the weighted representation of each of the subject, the object, and the scene context being based on respective relative weights of the subject, the object, and the scene context.

22.	(Currently Amended)  A non-transitory computer-readable medium having program code recorded thereon for processing an image by an image classification model, the program code executed by a processor and comprising:
	program code to locate a subject and an object of a subject-object interaction in the image;
program code to determine a scene context indicating a type of location where the subject-object interaction occurs;
program code to determine, for classification of the subject-object interaction, relative weights of the subject, the object, and the scene context based on whether a subject-object context associated with the subject-object interaction corresponds to scene context; and 
program code to classify the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the scene context, the weighted representation of each of the subject, the object, and the scene context being based on respective relative weights of the subject, the object, and the scene context.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the amended claims, references of record, and Remarks, arguments in pages 8 through 9 (05/31/2022).
The references of record discloses subject matters relevant to the topics of object/scene determination by means of image analysis. Nevertheless, they do not disclose:  
A method for processing an image by an image classification
model, comprising:
locating a subject and an object of a subject-object interaction in the image;
determining a scene context indicating a type of location where the subject-object
interaction occurs;
determining, for classification of the subject-object interaction, relative weights of the subject, the object, and the scene context based on whether a subject-object context associated with the subject-object interaction corresponds to scene context;
classifying the subject-object interaction based on a classification of a weighted
representation of the subject, a weighted representation of the object, and a weighted representation of the scene context, the weighted representation of each of the subject, the object, and the scene context being based on respective relative weights of the subject, the object, and the scene context,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered relevant to the field of technology but not deemed as disclosing the claimed invention include:
Tian (US 2013/0101209) - The present disclosure relates to an image and video processing method, and in particular, to a two-phase-interaction-based extraction and association method for an object of interest in a video. In the method, a user performs coarse positioning interaction by an interactive method which is not limited to a normal manner and has a low requirement for prior knowledge; based on this, a certain extraction algorithm which is fast and easy to implement is adopted to perform multi-parameter extraction on the object of interest. In the method, on the basis of mining video information fully and ensuring user preference, in a manner where the viewing of the user is not affected, associate value-added information with the object which the user is interested in, thereby meeting the user's requirement for deeply knowing and further exploring an attention area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645